Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of fabricating a preform, classified in B29B11/12.
II. Claims 17-20, drawn to a preform, classified in B32B5/24.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as extrusion molding.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jennifer Woodside Wojtala on 18 October 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Claim Interpretation
Claims 8 and 13 both recite “optionally”. It should be understood that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recites the limitation "removing the preform from the mold" in line 4 of both claims.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “the mold” is a new mold or refers to the first mold portion, second mold portion or both.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 20200198185 A1) in view of Kodokian (US 5248864 A).
Regarding claim 1, Hirabayashi explicitly discloses (method of shaping a preform) a method of fabricating a preform, the method comprising (Fig. 10 depicts sheet 20 disposed over a lower mold 2, wherein the mold 2 has a three-dimensional shape. Said sheet 20 comprises of a veil shaped thermoplastic binder, see [0072-0073]) disposing a veil (veil shaped thermoplastic binder) over a first mold portion (mold 2) having a three-dimensional shape, the veil (veil shaped thermoplastic binder) comprising a thermoplastic material;
 (a fiber sheet is disposed over the veil shaped thermoplastic binder, see [0073]) disposing a fiber tow onto the veil;
(The veil shaped thermoplastic binder is heated/melted to bind the fiber sheets, see [0074]) heating a portion of the veil (veil shaped thermoplastic binder) so that the fiber tow (fiber sheets) becomes coupled to the veil;
 (Fig. 10 depict fiber sheets and veil shaped thermoplastic binder being compressed towards each other by an upper mold 70 and lower mold 2 wherein the upper mold 70 has negative contour relative to the mold 2) compressing the fiber tow (fiber sheets) and the veil (veil shaped thermoplastic binder) toward each other with a second mold portion (upper mold 70) that has a negative contour relative to the first mold portion (2);
 and removing the preform from the first and second mold portions (the preform 30 is removed, see [0091]), 
(the preform 30 has 3-dimensional structure imparted by the upper 70 and lower 2 molds, see Fig. 10 and [00148-00149], wherein the fiber sheet is coupled to the veil shaped thermoplastic binder, see [0074]) wherein the preform (30) has the three-dimensional shape and comprises the fiber tow (fiber sheet) coupled to the veil (veil shaped thermoplastic binder).
Hirabayashi does not disclose the veil (veil shaped thermoplastic binder) to comprise of magnetic particles nor heating said veil via induction for coupling to a fiber tow (fiber sheet).
In an analogous art, Kodokian explicitly discloses a composite structure 10  wherein a resin film 16 has a plurality of coupling particles 18, see Fig. 2 and Col. 2 lines 35-55. The coupling particles 18 are heated via induction by a magnetic field produced by a coil, see Abstract and Col. 2 lines 35-55. This allows for the resin of resin film 16 to be heated without substantially heating the fibers 20, see Fig. 2 and Col 1 lines 1-13. Said Resin of the resin film 16 comprises of the thermoplastic material polyether etherketone (PEEK) see Col. 3 lines 15-30.
 A person of ordinary skill in the art, hereinafter POSITA, at the time of the invention would have found it obvious to modify Hirabayashi in view of Kodokain such that the veil (veil shaped thermoplastic binder) is replaced with the resin film 16. Said POSITA would be motivated to do so to heat the veil via the coil and therefore avoid substantially heating the fiber tow (fiber sheets). Therefore, Hirabayashi in view of Kodokain discloses a veil (resin film 16) comprising of magnetic particles (coupling particles 18) and polyether ether ketone (PEEK).
Regarding claim 2, Hirabayashi in view of Kodokain explicitly disclose the method according to Claim 1, wherein the thermoplastic material (polyether ether ketone PEEK, see Kodokain Col. 3 lines 15-30) comprises polypropylene, polystyrene, cellulose acetate, polytetrafluoroethylene (PTFE), nylon, a polyketone, polyvinyl chloride (PVC), polyvinylidene chloride (PVDC), polyvinyl acetate (PVA), polyvinyl alcohol (PVOH), polyacrylonitrile (PAN), poly(styrene-co-acrylonitrile), acrylonitrile butadiene styrene (ABS), polyacrylate, polymethacrylate, polyethylene, a polyamide, polyacetal (polyoxymethylene), polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polybutylene terephthalate, polyacrylate, polyphenylene ether, polyphenylene sulfide, polysulfone, polyether sulfone, polyether ether ketone, polylactide, or combinations thereof.
Regarding claim 3, Hirabayashi in view of Kodokain explicitly disclose the method according to Claim 1, wherein the magnetic particles (coupling particles 18 comprise of iron and nickel, see Kodokain Table II) comprise iron (Fe), cobalt (Co), nickel (Ni), or combinations thereof.
Regarding claim 4, Hirabayashi in view of Kodokain explicitly disclose the method according to Claim 1, (the coupling particles 18 are embedded in the resin film 16 see Kodokain Fig. 1, see Fig. 2 and Fig. 5) wherein the magnetic particles (18, Kodokain) are at least one of embedded within the thermoplastic material (PEEK, Kodokain) or disposed on a surface of the thermoplastic material.
Regarding claim 6, Hirabayashi in view of Kodokain explicitly disclose the method according to Claim 1, however does not explicitly disclose disposing a binder onto the veil (resin film 16, Kodokain Fig, 2); and disposing the fiber tow (fiber sheet, Hirabayashi [0073]) onto the binder.
In one embodiment Hiribayashi discloses a powdered epoxy binder instead of a veil-shaped thermoplastic binder between fiber sheets in sheet 20. In the embodiment fiber sheet are dredged in the epoxy binder, see [0072-0073].
In an analogous art, Kodokian explicitly discloses a composite structure 10  wherein a resin film 16 has a plurality of coupling particles 18, see Fig. 2 and Col. 2 lines 35-55. The coupling particles 18 are heated via induction by a magnetic field produced by a coil, see Abstract and Col. 2 lines 35-55. This allows for the resin of resin film 16 to be heated without substantially heating the fibers 20, see Fig. 2 and Col 1 lines 1-13. Said Resin of the resin film 16 comprises of the thermoplastic material polyether etherketone (PEEK) see Col. 3 lines 15-30.

A POSITA at the time of the invention would have found it obvious to have the fiber tow (fiber sheets) dredged in the powdered epoxy binder, wherein veil (resin film 16) disclosed by Kodokain is used to provide a heat source between the fiber sheets. Said POSITA would be motivated to dredge said fiber sheets in powdered epoxy binder to promote binding as said epoxy is melted. Therefore, Hirabayashi in view of Kodokain explicitly disclose disposing a binder (powdered epoxy binder) on fiber tow (fiber sheets) and a veil (resin film 16).
Regarding claim 10, Hirabayashi in view of Kodokain the method according to Claim 1, further comprising (Hirabayashi in [0073-0074] explicitly discloses  fiber sheets with a thermoplastic binder between said sheets. Thus, there is at least one additional fiber sheet. Hirabayashi Fig 10 depicts said fiber sheets being compressed) disposing at least one additional fiber tow (at least one additional fiber sheet) onto the fiber (fiber sheet) tow prior to the compressing.
Regarding claim 11, Hirabayashi in view of Kodokain explicitly disclose the method according to Claim 1, however does not disclose that the fiber tow is not pulled into the veil by gravity during heating via induction.
However, Hirabayashi explicitly discloses that the thermoplastic binder can be melted at the time of shaping a preform, see [0112]. Fig. 10 shows that some portions of the veil and fiber tow (fiber sheet) (which is in sheet 20) are perpendicular and thus if heated during shaping, the fiber tow (fiber sheet) would not be pulled into the veil by gravity, as the applicants specification describes that vertical or angled portions of the veil would not have a fiber tow pulled into it by gravity see Applicant’s specifications [0058].
A POSITA at the time of the invention would have found it obvious to modify Hirabayashi in view of Kodokain such that the veil (resin film 16) is heated by the coil during shaping in order to make said veil more pliable. Therefore, as depicted in Fig. 10 portions of the veil would be vertical and thus the fiber tow (fiber sheet) would not be pulled into it by gravity, wherein said veil is heated via induction by a coil, see Kodokain Col. 2 lines 35-55. 
Regarding claim 12, Hirabayashi in view of Kodokain explicitly disclose the method according to Claim 1, wherein (Hirabayashi depicts in Fig. 10A, the veil-shaped thermoplastic binder which is replaced by Kodokain’s resin film 16 is disposed over the lower mold 2, see Fig. 10 wherein sheet 20 would comprise of the resin film 16 and thus is analogous to step 1 of the instant application. As the resin film 16 would be between fiber sheets, a fiber sheet is disposed on the resin film 16, analogous to step 2 of the instant application, see [0074]. It should be noted step 1 and 2 occur simultaneously.) the disposing the veil (resin film 16, see Kodokain Fig. 2) over the first mold portion (2) is performed during a first step, the disposing the fiber tow (fiber sheet) onto the veil (resin film 16) is performed during a second step, (Hirabayashi Fig 10B-10D depicts the compression of the fiber sheet and resin film 16 toward each other, which would be analogous to the third step of the instant application)  the compressing the fiber tow (fiber sheet) and the veil (resin film 16) toward each other is performed during a third step, (after shaping the preform 30 is removed which would be analogous to the fourth step of the instant application, see Hirabayashi [0091]) and the removing the preform (30) from the mold (upper mold 70 and lower mold 2) is performed during a fourth step.
	Regarding claim 13, Hirabayashi in view of Kodokain explicitly disclose the method according to Claim 1, wherein (Hirabayashi depicts in Fig. 10A, the veil-shaped thermoplastic binder which is replaced by Kodokain’s resin film 16 and fiber sheet disposed over the lower mold 2 which would be analogous to the first step of the instant application) the disposing the veil (resin film 16, see Kodokain Fig. 2) over the first mold (2) portion and the disposing the fiber tow (fiber sheet) onto the veil (resin film 16) is performed during a first step, (Hirabayashi Fig 10B-10D depicts the compression of the fiber sheet and resin film 16 toward each other, which would be analogous to the second step of the instant application) the compressing the fiber tow (fiber sheet) and the veil (resin film 16) toward each other is performed during a second step, (after shaping the preform 30 is removed which would be analogous to the third step of the instant application, see Hirabayashi [0091]) and the removing the preform (30) from the mold (upper mold 70 and lower mold 2) is performed during a third step.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 20200198185 A1) in view of Kodokian (US 5248864 A) as applied to claim 1 in further view of Herbeck et al. (US 20090311506 A1, hereinafter Herbeck).
Regarding claim 5, Hirabayashi in view of Kodokain explicitly discloses all the limitations of claim 1 such as the veil (resin film 16, see Kodokain Fig. 2) being disposed over a first mold (mold 2) and compressed, see Hirabayashi Fig. 10.
Hirabayashi in view of Kodokain does not explicitly disclose the veil to be compressed against the first mold (2) by a roller.
In an analogous art Herbeck explicitly depicts in Fig. 1 a roller 4 which compresses a starting material 1, in order to shape said starting material 1. Said roller 4 compresses the starting material 1 against a tool 7.
A POSITA would have found it obvious to modify Hirabayashi in view of Kodokain further in view of Herbeck such that the veil (resin film 16) is compressed by a roller 4 and first mold (2), in order to reduce wrinkles in the veil.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 20200198185 A1) in view of Kodokian (US 5248864 A) as applied to claim 1 and in further view of Newell (US 20190210287 A1).
Regarding claim 7, Hirabayashi in view of Kodokain explicitly discloses the method according to Claim 1, (The veil shaped thermoplastic binder is heated/melted to bind the fiber sheets, see Hirabayashi [0074]. In Hirabayashi in view of Kodokain the thermoplastic binder is replaced with a resin film 16 disclosed by Kodokain which is heated with induction via a coil, , see Col 2 line 35-67)  wherein the heating at least a portion of the veil (a portion of resin film 16) by induction comprises: (the coil has an alternating current which heats the resin film 16, see Col 2 line 35-67 and Col 3 line 1-15) passing an alternating current through a coil (coil) to generate an alternating magnetic field;
Hirabayashi in view of Kodokain does not disclose moving the coil relative to the at least a portion of the veil, wherein the alternating magnetic field contacts the magnetic particles and causes the magnetic particles to heat.
In an analogous art Newell teaches an induction pre-heater 120 which can move at a relatively quick speed to impart a desired amount of heat and depth of heat penetration, see [0049-0050].
A POSITA at the time of the invention would have found it obvious to modify Hirabayashi in view of Kodokain in further view of Newell such that the coil could be moved to control the amount of heat and heat depth supplied to the veil (resin film 16).
Regarding claim 8, Hirabayashi in view of Kodokain explicitly discloses the method according to Claim 7, (the veil shaped thermoplastic binder which is replaced with the resin film 16 disclosed by Kodokain, is heated via induction by the coil such that the binder may be melted, see Hirabayashi [0074]) wherein the heating the at least the portion of the veil (resin film 16) by induction comprises heating the veil (resin film 16) to a temperature sufficient to cause the binder to at least partially melt, and optionally to cause the thermoplastic material to partially melt, so that the fiber tow becomes attached to the thermoplastic material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 20200198185 A1) in view of Kodokian (US 5248864 A) as applied to claim 1 and evidenced by NPL “Resin Epoxy Product Description”
Regarding claim 9, Hirabayashi in view of Kodokain explicitly discloses all of the limitations of claim 1, however does not explicitly disclose heating the veil (resin film 16, Kodokain Fig. 2) and fiber tow (Fiber sheets, Hirabayashi [0073]) to a temperature between 80 C and 120 C.
However, Hirabayashi discloses an embodiment wherein the thermoplastic material for the thermoplastic binder is epoxy, and further discloses melting said thermoplastic binder among fiber layers [0072-0074].
In an analogous art NPL Resin Epoxy Product Description explicitly discloses that the melting point of epoxy is 115-120 C.
A POSITA at the time of the invention would have found it obvious to have the thermoplastic material be epoxy, wherein said epoxy is heated/melted at a temperature between 115-120C in order to adjust the operating temperatures of the method.

Claim 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Herbeck et al. (US 20090311506 A1, hereinafter Herbeck) in view of Hirabayashi et al. (US 20200198185 A1).
Regarding claim 14, Herbeck explicitly discloses (a method for producing a molded body) a method of fabricating a preform (molded body), the method comprising: (Fig. 6 depicts a part 6 which comprises of the first layer of starting material 1, see [0051]. Part 6 is analogous to the veil as the starting material 1 contains resin and superparamagnetic particles, see [0051]. Part 6 is disposed over the mold 7 and the cross section of mold 7 in Fig. 1 depicts the cross section of mold 7’s three-dimensional shape, see Fig. 1) disposing a veil (part 6) over a first mold portion (mold 7) having a three-dimensional shape, the veil (6) comprising a thermoplastic material (resin) and magnetic particles (superparamagnetic particles); 
(Fig. 1 depicts the part 6 compressed against mold 7 by a laying roller 4, see [0051]) compressing the veil (part 6) onto the first mold portion (mold 7) with a roller (laying roll 4); 
 (The heating device 5 in laying roll 4, comprises of an induction coil 16, and the roll 4 moves the coil 16 and thus the alternating magnetic field during heating along part 6 as depicted in Fig. 3 see [0051-0053]. The superparamagnetic particles in part 6  is heated by induction such that the reinforcing fibers in starting material 1 are coupled to part 6, see [0051].) moving an alternating magnetic field (alternating magnetic field provided by induction coils 16) along at least a portion of the veil (portion of part 6 depicted in Fig. 3) so that the alternating magnetic field contacts a portion of the magnetic particles (superparamagnetic particles in part 6 depicted in Fig. 3) at the at least a portion of the veil and causes the portion of the magnetic particles to heat by induction so that the fiber tow (reinforced fibers) becomes coupled to the veil (part 6);
(Fig. 1-3 depicts the roller 4 heating the part6 and starting material 1, while said veil and fiber tow are compressed toward each other by the cooling device 8 which is depicted in Figs. 1-3 with a negative contour relative to mold 7.) while heating the veil (part 6), and the fiber tow (starting material 1), compressing the fiber tow (1) and the veil (6) toward each other with a second mold portion (cooling device 8) that has a negative contour relative to the first mold portion (mold 7);
(The molded article which comprises of the part 6 coupled to the starting material 1, has a three-dimensional shape as depicted in the cross-section shown in Fig. 1) wherein the preform (molded article) has the three-dimensional shape and comprises the fiber tow (starting material 1) coupled to the veil (part 6).
Herbeck does not explicitly disclose applying a binder layer to the veil (6) such that it is between the fiber tow (starting material 1) and veil (part 6), nor removing the preform from the first (7) and second (8) mold portions
In an analogous art, Hirabayashi explicitly discloses a laminated body of fiber sheets, wherein said laminated body of fiber sheets is dredged in powdered thermoplastic epoxy binder. Said thermoplastic epoxy binder is melted such that said laminated body of fiber sheets are coupled together, see [0073-0074]. Hirabayashi
A POSITA at the time of the invention would have found it obvious to modify Herbeck in view of Hirabayashi such that the veil (part 6) and fiber tow (starting material 1) are dredged in powdered thermoplastic epoxy binder in order to improve coupling, as taught by Hirabayashi. Therefore, Herbeck in view of Hirabayashi discloses thermoplastic epoxy powder as the binder layer.
In the analogous art, Hirabayashi further explicitly discloses the preform 30 is removed from the apparatus after, see [0091].
A POSITA at the time of the invention would have found it obvious to further modify Herbeck in view of Hirabayashi such that the preform (molded article) is removed from the first (7) and second (8) mold portions after shaping in order to obtain the preform product.
Regarding claim 15, Herbeck in view of Hirabayashi the method according to Claim 14, (Herbeck in view of Hirabayashi discloses thermoplastic epoxy powder as the binder layer, see Hirabayashi [0073-0074]) wherein the binder layer comprises an epoxy powder.
Regarding claim 16, Herbeck in view of Hirabayashi the method according to Claim 14, the method according to Claim 14, further comprising, prior to the moving the alternating magnetic field:
 (starting material as modified by Herbeck in view of Hirabayashi is dredged in epoxy powder and thus has a binder layer on a front and back side, wherein the backside would be analogous to a second binder layer, see Hirabayashi [0073-0074]) applying a second binder layer (backside of starting material 1 dredged in epoxy powder) on the fiber tow (starting material 1); 
(Hirabayashi explicitly discloses that part 6 can comprise of existing starting material 1 previously laid down and thus discloses at least a second starting material disposed on the backside of the previous starting material 1 which is dredged in powdered epoxy) disposing a second fiber tow  (second starting material 1) onto the second binder layer (backside of starting material 1 dredged in epoxy powder); and 
optionally applying additional binder layers and disposing additional fiber tows onto the second fiber tow until a predetermined number of fiber tows are disposed on the veil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/LARRY W THROWER/               Primary Examiner, Art Unit 1754